DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite a series of identifying steps, which are an example of a mental process. The dependent claims add more steps directed to the mental process with the addition of additional determining, comparing, obtaining, identifying, ordering, and calculating steps. This 

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 7 June 2021, with respect to the objections have been fully considered and are persuasive.  The objections of the previous office action have been withdrawn. 
Applicant's arguments, see pages 13-15, filed 7 June 2021, with respect to the 101 rejection have been fully considered but they are not persuasive.
The Examiner agrees that introducing a delay into execution cannot be performed by the human mind.  However, that does not prevent the claim from reciting an abstract idea, specifically that the identifying steps are an example of a mental process.  Furthermore, introducing a delay does not integrate the judicial exception into a practical application.  The introduction of a delay is insignificant extra-solution activity that is well-known, routine, and convention.
The Examiner also agrees that the limitations of the claim could be integrated into a practical application.  This could be done with the addition of elements from paragraphs 0050 or 0051 of the specification as explained above.  However, the merely identification of a feedback loop does not provide a practical application.  The claims do not specify that anything is done based on the identification.  For all the claims require, the identification could simply be written out to a file that is never read.
The Examiner disagrees that the rejection does not present a prima facie case.  Applicant’s arguments demonstrate a high degree of understanding of the Examiner’s position and rationale for the rejection.  “In other words, the PTO carries its procedural burden of establishing a prima facie case when its rejection satisfies 35 U.S.C. § 132, in ‘notify[ing] the applicant . . . [by] stating the reasons for [its] rejection, or objection or requirement, together with such information and references as may be useful in judging In re Jung, 637 F3d 1356, 1362, 98 USPQ2d 1174, 1177 (Fed. Cir. 2011)  Applicant was clearly informed to recognize the grounds for rejection and was able to attempt to counter those grounds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        23 June 2021